Citation Nr: 1526061	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for arteriosclerotic coronary artery disease prior to February 23, 2012, and 60 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his substantive appeal on the claim for an increased rating for arteriosclerotic coronary artery disease.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In correspondence received in October 2014, the Veteran expressed his intent to withdraw the issue of entitlement to a disability rating in excess of 10 percent for arteriosclerotic coronary artery disease prior to February 23, 2012, and 60 percent thereafter.  He expressly stated "I would like to withdraw my [a]ppeal to the Board of Veterans['] Appeals.  After reading everything I found the VA was correct."  While the Veteran's representative submitted an informal hearing presentation in support of the Veteran's claim in February 2015, the Board finds that the intention of the Veteran's withdrawal of the issue before the Board was clear.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


